     Case 4:14-cv-02265-MWB Document 110 Filed 05/27/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HARISADHAN PATRA and                              No. 4:14-CV-02265
PETULA VAZ,
                                                  (Judge Brann)
          Plaintiffs,

     v.

PENNSYLVANIA STATE SYSTEM
OF HIGHER EDUCATION, et al.,

          Defendants.

                                   ORDER

     AND NOW, this 27th day of May 2020, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that:

     1.   Defendants’ Motion for Summary Judgment, Doc. 70, is GRANTED.

     2.   Final Judgment is entered in favor of Defendants and against

          Plaintiffs.

     3.   The Clerk of Court is directed to close the case file.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
